896 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence COVINGTON, Plaintiff-Appellant,v.Robert C. OLIVER, Jr., Defendant-Appellee.
No. 89-6699.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 20, 1989.Decided:  Feb. 6, 1990.

Clarence Covington, appellant pro se.
Before MURNAGHAN, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Clarence Covington appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint for failure to submit proof of exhaustion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Covington v. Oliver, C/A No. 89-32-AM (E.D.Va. June 8, 1989).  We deny Covington's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.